DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/8/2020.  Claims 1-2, 7-9, and 14-16 have been examined.  This office action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 
Response to Amendments

Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. Applicant’s arguments, see REM, filed 10/8/2020, with respect to the rejection(s) of claims 1-20 under Tu et al (2002/0156601) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Araujo et al. (2005/0229183) in view of Mellen-.
On pages 11-12 of the Applicant’s arguments, the arguments in regards to the previous non-statutory double patenting rejection are persuasive.  Therefore, the non-statutory double patenting rejection has been withdrawn. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (2005/0229183) in view of Mellen-Garnett et al. (2003/0093479).

As per claim 1, Araujo discloses a computer-implemented method for operating an endpoint agent at an endpoint device, comprising:
operating the endpoint agent to selectively subscribe, using a business logic analytics module of the endpoint agent, to events corresponding to activities occurring at an endpoint platform (Araujo: para. 0030, 0034, see Fig. 2, operating the endpoint agent (i.e. event consumer) to selectively subscribe, the event consumer (i.e. endpoint agent) has subscribed to events, and selectively processed at the event consumer, using a business logic analytics module (i.e. jms pub/sub), to events corresponding to activities occurring at an endpoint platform (i.e. event server #16)); 
(Araujo: para. 0026, 0028, 0030, 0034, see Fig. 2, processing events received from a message bus #30 bus, discloses a message bus, because the Examiner asserts Araujo uses the jms pub/sub, messages are published to the bus to which the event consumer (i.e. event agent) has subscribed to the kind of message it will receive, the message being the event).
Araujo does not explicitly disclose the business logic analytics module is configured to execute analytics operations on the events based on a set of policy rules for provision to a service corresponding only to the endpoint agent; and communicating, by the business logic analytics module, to the service corresponding to the endpoint agent, information corresponding to the events processed by the endpoint agent, wherein said communicating is performed using a service connector of the endpoint agent that provides a communication path to the service.
However, analogous art of Mellen-Garnett et al. discloses the business logic analytics module (Mellen-Garnett: See Fig. 13, business logic analytics module (i.e. business rules and constraints module #1304) is configured to execute analytics operations on the events based on a set of policy rules for provision to a service corresponding only to the endpoint agent (Mellen-Garnett: See Fig. 13, 0047, 0049, 0084, and 0124 policy rules (i.e. #1330 rules); and communicating, by the business logic analytics module, to the service corresponding to the endpoint agent, information corresponding to the events processed by the endpoint agent, wherein said communicating is performed using a service connector of the endpoint agent that provides a communication path to the service (Mellen-Garnett: para. 0124, 0144, service connector (i.e. connector #30) that provides a communication path to the service).
(Mellen-Garnett: para. 0049).

As per claim 2, Araujo and Mellen-Garnett discloses the computer-implemented method of claim 1.
Araujo further discloses operating a plurality of endpoint agents to selectively subscribe to events corresponding to activities occurring to an endpoint platform, wherein each of the plurality of endpoint agents selectively subscribes to one or more respective events using an associated business logic analytics module (Araujo: para. 0030, 0034, see Fig. 2, operating the endpoint agent (i.e. event consumer) to selectively subscribe, the event consumer (i.e. endpoint agent) has subscribed to events, and selectively processed at the event consumer, using a business logic analytics module (i.e. jms pub/sub), to events corresponding to activities occurring at an endpoint platform (i.e. event server #16)); 
processing events received from a message bus by each of the plurality of endpoint agents using the associated business logic analytics module, wherein events processed by a respective endpoint agent are events to which the respective endpoint agent has subscribed (Araujo: para. 0026, 0028, 0030, 0034, see Fig. 2, processing events received from a message bus #30 bus, discloses a message bus, because the Examiner asserts Araujo uses the jms pub/sub, messages are published to the bus to which the event consumer (i.e. event agent) has subscribed to the kind of message it will receive, the message being the event). 
Araujo does not explicitly disclose communicating information, using the associated business logic analytics module, corresponding to the events processed by respective endpoint agents to a service corresponding to each agent.
However, in analogous art of Mellen-Garnett discloses communicating information, using the associated business logic analytics module, corresponding to the events processed by respective endpoint agents to a service corresponding to each agent (Mellen-Garnett: para. 0124, 0144, service connector (i.e. connector #30) that provides a communication path to the service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communicating information, using the associated business logic analytics module, corresponding to the events processed by respective endpoint agents to a service corresponding to each agent of Mellen-Garnett with Araujo, the motivation is that the event service may use rules to evaluate content of a message for message routing and also for publication (Mellen-Garnett: para. 0049).

As per claim 3, Araujo and Mellen-Garnett discloses the computer-implemented method of claim 1.
Araujo further discloses operating the endpoint agent to communicate over the message bus with an endpoint core to selectively subscribe to the events (Araujo: para. 0028, and 0034-0035, operating the endpoint agent (i.e. event consumer) to communicate over the message bus (#30) with endpoint core (i.e. event management system) to selectively subscribe to the events).

As per claim 5, Araujo and Mellen-Garnett discloses the computer-implemented of claim 1.  Araujo further discloses endpoint agent is configured to receive events over the message bus from one or more endpoint collectors (Araujo: See Fig. 1, para. 0034, endpoint agent (i.e. event consumer) is configured to receive the events received from the #20 (i.e. endpoint collector)).

As per claim 6, Araujo and Mellen-Garnett discloses operating the endpoint agent to communicate events corresponding to activities occurring at the endpoint agent over the message bus (Araujo: para. 0028, 0034, operating the endpoint agent (i.e. event consumer) to communicate events corresponding to activities occurring at the endpoint agent (i.e. event consumer) over the message bus #30).

As per claim 7, Araujo and Mellen-Garnett discloses the computer-implemented method of claim 1.  Araujo further discloses operating the business logic analytics module associated with the endpoint agent to execute one or more operation including: business logic operations based on subscribed events; analytics operations on subscribed events; and/or policy decision operations based on subscribed events (Araujo: para. 0034-0035, operating the business logic analytics (i.e. jms pub/sub) associated the endpoint agent (i.e. event consumer) to execute one or more operation including: business logic operation based on subscribed events).


As per claim 8, Araujo discloses a system comprising:
a processor (Araujo: para. 0027, processor (i.e. CPU #24);
a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code (Araujo: para. 0026, bus (i.e. communication link, can include more than one),
the non-transitory, computer-readable storage medium being coupled to the data
bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Araujo: para. 0027, medium (i.e. storage), #26 memory) and configured for:
operating an endpoint agent to selectively subscribe, using a business logic analytics module of the endpoint agent, to events corresponding to activities occurring at an endpoint platform (Araujo: para. 0030, 0034, see Fig. 2, operating the endpoint agent (i.e. event consumer) to selectively subscribe, the event consumer (i.e. endpoint agent) has subscribed to events, and selectively processed at the event consumer, using a business logic analytics module (i.e. jms pub/sub), to events corresponding to activities occurring at an endpoint platform (i.e. event server #16));
processing events received from a message bus by the endpoint agent using the business logic analytics module, wherein the events processed by the endpoint agent are events to which the endpoint agent has subscribed (Araujo: para. 0026, 0028, 0030, 0034, see Fig. 2, processing events received from a message bus #30 bus, discloses a message bus, because the Examiner asserts Araujo uses the jms pub/sub, messages are published to the bus to which the event consumer (i.e. event agent) has subscribed to the kind of message it will receive, the message being the event).

However, analogous art of Mellen-Garnett et al. discloses the business logic analytics module (Mellen-Garnett: See Fig. 13, business logic analytics module (i.e. business rules and constraints module #1304) is configured to execute analytics operations on the events based on a set of policy rules for provision to a service corresponding only to the endpoint agent (Mellen-Garnett: See Fig. 13, 0047, 0049, 0084, and 0124 policy rules (i.e. #1330 rules); and communicating, by the business logic analytics module, to the service corresponding to the endpoint agent, information corresponding to the events processed by the endpoint agent, wherein said communicating is performed using a service connector of the endpoint agent that provides a communication path to the service (Mellen-Garnett: para. 0124, 0144, service connector (i.e. connector #30) that provides a communication path to the service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the business logic analytics module is configured to execute analytics operations on the events based on a set of policy rules for provision to a service corresponding only to the endpoint agent; and communicating, by the business logic analytics module, to the service corresponding to the endpoint agent, information corresponding to the events processed by the endpoint agent, wherein said communicating is performed using a service connector of the endpoint agent that provides a communication path to the service of (Mellen-Garnett: para. 0049).

As per claims 9-10, rejected under similar scope as claims 2-3 respectively.
As per claims 13-14, rejected under similar scope as claims 6-7 respectively.
As per claims 15-17, rejected under similar scope as claims 1-3 respectively.
As per claim 19, rejected under similar scope as claim 5.
As per claim 20, rejected under similar scope as claim 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (2005/0229183) in view of Mellen-Garnett et al. (2003/0093479), and further in view of MacKenzie (2016/0357778).

As per claim 4, Araujo and Mellen-Garnett discloses the computer-implemented method of claim 3.  
Araujo and Mellen-Garnett does not explicitly discloses wherein operating the endpoint agent to communicate with the endpoint core using an API (Application Program Interface).
MacKenzie discloses operating the endpoint agent to communicate with the endpoint core using an API (Application Program Interface) (MacKenzie: See Fig. 3, para. 0021-0022, 0069, 0075, endpoint agent to communicate with the core (i.e. message bus dispatcher) using an API).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include operating the endpoint agent to communicate with the endpoint core using an API of MacKenzie with Araujo-Mellen-Garnett are analogous in the art of subscribing events, (MacKenzie: para. 0069, 0075).

As per claims 11 and 18 are rejected under similar scope as claim 4.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


9/7/2021
/J.E.J/            Examiner, Art Unit 2439  



/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439